DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 12/14/2021.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”) (US 2021/0181583 A1) in view of Nonaka et al. (“Nonaka”) (US 2012/0056905 A1) and further in view of Rhyu (US 2020/0058109 A1).
Regarding claim 1, Kim discloses a system for compensating uniformity of brightness, comprising:
a backlight assembly (BLU, para. 0058);

a brightness sensor (22, fig. 1) configured to measure whether a brightness distribution of the display panel is uniform (paras. 0047-0048 and 0056);
a compensating calculator (20) configured to calculate a brightness compensation value corresponding to each of the regions of the display panel when the brightness distribution of the display panel is not uniform (paras. 0060 and 0066-0073); and
a local dimming controller (100) configured to drive the backlight assembly according to the brightness compensation value corresponding to each of the regions of the display panel (para. 0081).
Kim does not specifically disclose the backlight assembly is an edge-type backlight assembly.
In a similar filed of endeavor of display panel which the display region is divided into small regions, Nonaka discloses an edge-type backlight assembly (202, figs. 2 and 5, para. 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to incorporate the edge-type backlight as taught by Nonaka in the system of Kim in order to reduce the thickness of the display device.
The combination of Kim and Nonaka does not specifically disclose measuring a central point brightness value of each of the regions.
(the brightness of the first region A may be measured at the center point of the first region A, para. 0034).
	Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to incorporate the measuring as taught by Rhyu in the system of Kim and Nonaka in order to obtain a standard and convenient measuring process. 
Regarding claims 2 and 12, Kim discloses the local dimming controller comprises a storage unit (90, fig. 1) configured to store the brightness compensation value corresponding to each of the regions of the display panel (paras. 0047 and 0132-0133).
Regarding claims 3 and 13, Kim discloses the display panel has a plurality of measuring points, and
a method that the brightness sensor (22) uses to measure whether the brightness distribution of the display panel is uniform comprises:
measuring a plurality of brightness values respectively corresponding to the measuring points which are lit up (paras. 0010, 0020 and 0092); 
calculating a ratio of a maximum value of the brightness values to a minimum value of the brightness values (paras. 0010, 0020 and 0092); and 
comparing the ratio with a uniformity threshold to determine whether the brightness distribution of the display panel is uniform (paras. 0010, 0020 and 0092).
Regarding claims 4 and 14, the combination of Kim, Nonaka and Rhyu discloses the edge-type backlight assembly comprises a light guide plate (the light emitted therefrom 
the upper light bar and the lower light bar are respectively disposed on two opposite sides of the light guide plate (para. 0043 of Nonaka),
a light generated by the upper light bar and the lower light bar is guided to the display panel via the light guide plate, each of the upper light bar and the lower light bar has a plurality of first light source groups and a plurality of second light source groups arranged alternately along an extending direction of the upper light bar and the lower light bar (para. 0086 of Nonaka), and
each of the first light source groups and the second light source groups comprises at least one light-emitting diode (LED) (para. 0044 of Nonaka).
Regarding claims 5 and 15, the combination of Kim, Nonaka and Rhyu discloses the regions of the display panel comprise:
a plurality of upper odd regions corresponding to the first light source groups of the upper light bar (fig. 18, para. 0074 of Nonaka);
a plurality of upper even regions corresponding to the second light source groups of the upper light bar (fig. 138, para. 0074 of Nonaka);
a plurality of lower odd regions corresponding to the first light source groups of the lower light bar (fig. 13, para. 0074 of Nonaka); and
a plurality of lower even regions corresponding to the second light source groups of the lower light bar (fig. 18, para. 0074 of Nonaka).

controlling, by the compensating calculator, the brightness sensor to measure a central point brightness value (center of illumination region, fig. 18, paras. 0090-0091 of Nonaka) of each of the upper odd regions and the lower odd regions which is lit up (para. 0053 of Nonaka); and
controlling, by the compensating calculator, the local dimming controller to perform brightness compensation on one of the upper odd regions or on one of the lower odd regions so as to calculate the brightness compensation value corresponding to the one of the upper odd regions or the one of the lower odd regions when the brightness value of the one of the upper odd regions or the one of the lower odd regions is not equal to a standard value (e.g., luminance value of a preset sub-block) (paras. 0069-0073 of Kim).
Regarding claims 7 and 17, the combination of Kim, Nonaka and Rhyu discloses after the local dimming controller performs brightness compensation on the upper odd regions and the lower odd regions, the method that the compensating calculator uses to calculate the brightness compensation value corresponding to each of the regions of the display panel (paras. 0060 and 0066-0073 of Kim) further comprises:
controlling, by the compensating calculator, the brightness sensor to measure a central point brightness value (para. 0034 of Rhyu) of each of the upper even regions and the lower even regions which is lit up (para. 0053 of Nonaka); and

Regarding claims 8 and 18, the combination of Kim, Nonaka and Rhyu discloses the compensating calculator controls the local dimming controller to perform brightness compensation on the one of the upper odd regions or on the one of the lower odd regions so as to allow the central point brightness value of the one of the upper odd regions or the one of the lower odd regions to be equal to the standard value (paras. 0069-0073 of Kim), and
the compensating calculator controls the local dimming controller to perform brightness compensation on the one of the upper even regions or on the one of the lower even regions so as to allow the central point brightness value of the one of the upper even regions or the one of the lower even regions to be equal to the standard value (paras. 0069-0073 of Kim).
Regarding claims 9 and 19, the combination of Kim, Nonaka and Rhyu discloses when the brightness compensation value corresponding to one of the regions of the display panel exceeds a maximum compensation range, the compensating calculator determines that a display apparatus comprising the edge-type backlight assembly and the display panel is unqualified (paras. 0103-0107 of Kim).
Regarding claims 10 and 20, the combination of Kim, Nonaka and Rhyu discloses the brightness compensation value corresponding to one of the regions of the display panel is a driving current parameter of the edge-type backlight assembly (paras. 0069-0073 of Kim).
Regarding claim 11, Kim discloses a method for compensating uniformity of brightness, comprising:
measuring, by a brightness sensor (22, fig. 1), whether a brightness distribution of a display panel is uniform (paras. 0047-0048 and 0056), wherein the display panel comprises a plurality of regions for local dimming (plurality of sub-blocks) (fig. 4, paras. 0066);
calculating, by a compensating calculator (20), a brightness compensation value corresponding to each of the regions of the display panel when the brightness distribution of the display panel is not uniform (paras. 0060 and 0066-0073); and
driving, by a local dimming controller (100), a backlight assembly according to the brightness compensation value corresponding to each of the regions of the display panel, wherein the display panel is disposed above the edge-type backlight assembly.
Kim does not specifically disclose the backlight assembly is an edge-type backlight assembly.
In a similar filed of endeavor of display panel which the display region is divided into small regions, Nonaka discloses an edge-type backlight assembly (202, figs. 2 and 5, para. 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to incorporate the edge-type backlight as taught by Nonaka in the system of Kim in order to reduce the thickness of the display device.
The combination of Kim and Nonaka does not specifically disclose measuring a central point brightness value of each of the regions.
In a similar filed of endeavor of plurality of display panel which the display region is divided into small regions, Rhyu discloses measuring a central point brightness value of each of the regions (the brightness of the first region A may be measured at the center point of the first region A, para. 0034).
	Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to incorporate the measuring as taught by Rhyu in the system of Kim and Nonaka in order to obtain a standard and convenient measuring process. 
Response to Arguments
6.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693